Case 1:19-cv-00276-PLM-RSK ECF No. 16-16, PageID.609 Filed 08/20/19 Page 1 of 2




                                Exhibit 15
        E-Mail from Plaintiff Counsel to Defense Counsel of 5/6/19
  Case 1:19-cv-00276-PLM-RSK ECF No. 16-16, PageID.610 Filed 08/20/19 Page 2 of 2


  From:    Miles Greengard mgreengard@powersgreengard.com
Subject:   Dates for Rule 26(f) Conference re; Werking v Werking
   Date:   May 6, 2019 at 1:06 PM
     To:   Anne VanderBroek anne@vanderbroeklaw.com

       Anne:

       I know that there is an open settlement offer until COB on Wednesday, but I think it would be wise if we established a date, sooner
       than later, for the 26(f) conference. I'm way too type A for my own good, and I want to get dates down so we don't blow through them, as
       it's going to be summer sooner than later.

       I find these generally go better in person instead of on the phone.

       I will let you choose the venue; I have very nice, rehabbed, Victorian era offices in downtown GH. I have a much more spartan workplace
       in Grand Rapids, where I live. Of course, your offices have a dog, so that's a big plus in my book. Wherever is most convenient for you
       works for me.

       Can you give a few dates over the next couple of weeks? That way, we can get this scheduled and submitted to the court so we can get our
       Rule 16 scheduling order in.

       Two asides: 1. I don't anticipate much discovery on our end. Obviously, depositions of both of your clients, but I believe we have most, if
       not all, of the written / ESI discovery we'll be seeking. I understand, however, that there will likely be more discovery requests from your
       side.

       2. Do you have everything you need to turn over the property that you are currently holding of my client's? My main computer is in the
       shop, so I'm working a bit more off memory than I'm used to, so I want to confirm that I haven't dropped the ball on anything.

       If there's anything else that I'm forgetting, please advise.

       Thanks in advance,



       Miles Greengard
       Attorney

       Powers & Greengard
       The Carriage House
       509 Franklin
       Grand Haven, Michigan 49417
       Office: (616) 512-5474
       Fax: (616) 743-5917
       Mobile: (616) 350-8760
